IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-40540
                        USDC No. 1:93-CV-626
                         __________________


IRA FONTENOT,

                                      Plaintiff-Appellant,

versus

RANDY MCLEOD, Warden, Mark Stiles
Unit, REED SMITH, WILBURN GORE,
Major, Mark Stiles Unit, JODY
HATCH, First shift sgt, RICKEY D.
TARVER, Captain on first shift,
ROGER NALLS, Sgt first, LESLEY
WAGES, Disciplinary Captain, KEVIN
SWIFT, Officer, STEPHEN LAWRENCE,
MARTIN MCDANNEL, Lt first shift,

                                      Defendants-Appellees.


                        ---------------------

          Appeal from the United States District Court
                for the Eastern District of Texas

                        ---------------------
                          December 11, 1995

Before HIGGINBOTHAM, DUHÉ and EMILIO M. GARZA, Circuit Judges.


PER CURIAM:*

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                            No. 95-40540
                                 -2-


Cir. 1987).   Ira Fontenot filed a motion to dismiss voluntarily

the claims against all of the defendants except Leslie Wages,

Stephen Lawrence, and Kevin Swift.    See Fed. R. Civ. P. 41(a)(1).

The magistrate judge recommended that the district court grant

Fontenot's motion and enter a partial final judgment.

     Rule 54(b), Fed. R. Civ. P., provides that "[w]hen more than

one claim for relief is presented in an action, . . . or when

multiple parties are involved, the court may direct the entry of

a final judgment as to one or more but fewer than all of the

claims or parties only upon an express determination that there

is no just reason for delay and upon an express direction for the

entry of judgment."   The district court dismissed the claims

against Wages, Lawrence, and Swift; however, there is no

indication in the record that the district court granted the Rule

41 motion and entered a partial final judgment as to the

remaining defendants.    Because there are claims against numerous

parties for which a final judgment has not been entered, the

appeal must be dismissed.    See Borne v. A & P Boat Rentals No. 4,

Inc., 755 F.2d 1131, 1133 (5th Cir. 1985); Thompson v. Betts, 754

F.2d 1243, 1245 (5th Cir. 1985).

     APPEAL DISMISSED.